DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on May 9, 2022 has been entered. The claims pending in this application are claims 1-17 wherein claims 1-6, 11, 14, and 15 have been withdrawn due to the restriction requirement mailed on December 9, 2021. The objections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on May 9, 2022. Claims 7-10, 12, 13, 16, and 17 will be examined. 

Specification
The disclosure is objected to because of the following informality: since case 14/239,783 has been patented, applicant is required to update this information in paragraph [0001] of the specification.  Note that applicant has not addressed this issue in the response filed on May 9, 2022. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Note that rejection below has been modified based on the amendment filed on May 9, 2022 and is different from the rejection under 35 U.S.C. 112(a) mailed on February 24, 2022. 
Claims 7-10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining whether a blood plasma sample is from a diseased human subject when nucleosome structure profiles produced by binding cell free nucleosomes from the blood plasma sample to a first binding agent which binds to cell free nucleosomes and a second binding agent which binds to a 5-methylcytosine or a 5-hydroxymethylcytosine DNA base are different from nucleosome structure profiles produced by binding cell free nucleosomes from a blood plasma in a healthy human to the first binding agent and the second binding agent, does not reasonably provide enablement for determining whether a plasma sample is from diseased subject or from a healthy subject using the methods as recited in claims 7-10, 12, 13, 16, and 17. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
The claims are drawn to a method for determining whether a plasma sample is from a diseased subject or a healthy subject. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 7-10, 12, 13, 16, and 17 encompass a method for determining whether a plasma sample is from a diseased subject or a healthy subject, comprising: providing a plasma sample from the subject; contacting the sample with a first binding agent which binds to cell free nucleosomes and with a second binding agent which binds to a 5-methylcytosine or a 5-hydroxymethylcytosine DNA base; detecting the presence or degree of or quantifying the cell-free nucleosomes with a 5-methylcytosine or 5-hydroxymethylcytosine DNA base that bind to the first binding agent and the second binding agent; comparing the presence, degree or quantity of such binding to a control; and using the comparison to determine whether the sample is from a healthy subject or a diseased subject.

Working Examples
The specification provides 7 working examples (see pages 14-17 of US 2020/0347435 A1, which is US publication of this instant case). However, the specification provide no working example for determining whether a plasma sample is from diseased subject or from a healthy subject using the methods as recited in claims 7-10, 12, 13, 16, and 17. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides 7 working examples (see pages 14-17 of US 2020/0347435 A1, which is US publication of this instant case). However, the specification does not provide a guidance to show whether a plasma sample is from diseased subject or from a healthy subject can be determined using the methods as recited in claims 7-10, 12, 13, 16, and 17. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to determine whether a plasma sample is from diseased subject or from a healthy subject using the methods as recited in claims 7-10, 12, 13, 16, and 17. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a plasma sample is from diseased subject or from a healthy subject can be determined using the methods as recited in claims 7-10, 12, 13, 16, and 17.
Since the specification teaches that “[W]e measured cell free nucleosomes in EDTA plasma taken from healthy subjects and 117 subjects with a variety of cancer types in two experiments consisting of 55 and 62 cancer subjects respectively. In total 78% (91 of 117) of cancer samples were correctly identified as positive for cancer using the method of the invention for nucleosome associated 5-methylcytosine using a cut-off level of the mean result for healthy subjects+2 standard deviations of the mean”, “[I]n the first of these 2 experiments we measured cell free nucleosomes in EDTA plasma taken from 13 healthy subjects and 55 subjects with cancer of the stomach, large intestine, rectum, lung (small cell carcinoma and various non-small cell carcinomas), breast, ovary, pancreas, prostate, kidney and various oral cancers (oral cavity, palate, pharynx and larynx). All of the 13 samples from healthy subjects and cancer patients were positive for nucleosomes. However, the levels detected in samples taken from cancer subjects were higher than found in samples from healthy subjects and the results showed that healthy and cancer subjects can be discriminated. For example the normal range calculated in OD terms as the mean ±2 standard deviations of the mean, for nucleosome associated 5-methylcytosine was 0-1.41. Using this cut-off value all 13 healthy samples were negative and 30 of the 55 cancer samples were positive. (an overall clinical sensitivity of 55%) including 38% (3 of 8) of stomach, 60% (3 of 5) of large intestinal, 33% (1 of 3) of rectal, 33% (2 of 6) small cell lung, 64% (9 of 14) of non-small cell lung, 33% (2 of 6) of breast, 100% (1 of 1) of ovarian, 100% (1 of 1) of pancreas, 33% (2 of 6) of prostate, 100% (1 of 1) of kidney and 60% (3 of 5) of oral cancer samples. The results are shown in FIG. 17”, “[S]imilarly the normal range for the nucleosome associated H2AZ assay was 0-0.95. Using this cut-off level of 0.95; all 13 healthy subjects were negative for elevated nucleosome H2AZ levels. By contrast a positive result for elevated nucleosome H2AZ levels was found for 84% (46 of 55) of cancer samples (an overall clinical sensitivity of 84%) including 100% (8 of 8) of stomach 100% (5 of 5) of large intestinal, 67% (2 of 3) of rectal, 83% (5 of 6) of small cell lung, 79% (11 of 14) of non-small cell lung, 50% (3 of 6) breast, 100% (1 of 1) of ovarian, 100% (1 of 1) of pancreas, 80% (4 of 5) of prostate, 100% (1 of 1) kidney and 100% (5 of 5) oral cancer samples”, “[S]amples found positive for 5-methylcytosine associated nucleosomes, or any nucleosomes, can be interrogated for nucleosome structure profile. The nucleosome profile can be used to distinguish between healthy and diseased patients as illustrated in FIGS. 20 and 21 where the relative proportions of various nucleosome structures in diseased patients are expressed relative to those found in healthy patients and patients with other non-cancer diseases. This shows that investigation of multiple nucleosome structures in a test panel can facilitate better clinical discrimination”, [W]e studied EDTA plasma samples taken from 2 cardiomyopathy patients, 10 systemic lupus erythematosus (lupus) patients, 12 ulcerative colitis patients, 10 chronic obstructive pulmonary disease (COPD) patients, 8 Crohn's disease patients and 10 rheumatoid arthritis (RA) patients and normalised the levels of various nucleosome structures detected as a proportion of the mean nucleosome associated 5-methylcytosine levels and expressed the results relative to those found in 11 healthy subjects. We found that the diseases were associated with nucleosome structure profiles that differed from those of healthy or cancer subjects. Thus nucleosome structure profiles can be used as a diagnostic tool for the detection, prognosis prediction, monitoring and therapeutic efficacy prediction in a wide variety of non-cancer diseases. The results are shown in FIG. 21”, [W]e measured cell free nucleosomes containing 5-methylcytosine in EDTA plasma taken from 13 healthy subjects and 55 subjects with cancer of the stomach, large intestine, rectum, lung (small cell carcinoma and various non-small cell carcinomas), breast, ovary, pancreas, prostate, kidney and various oral cancers (oral cavity, palate, pharynx and larynx). All of the 13 samples from healthy subjects were positive for one or more cell free nucleosome type. All of the 55 samples from cancer patients were positive for all the cell free nucleosome types assayed. However, the levels detected in samples taken from cancer subjects were higher than found in samples from healthy subjects and the results showed that healthy and cancer subjects can be discriminated. For example the normal range calculated in OD terms as the mean ±2 standard deviations of the mean, for nucleosome associated 5-methylcytosine 0-1.41. Using this cut-off value all 13 healthy samples were negative and 30 of the 55 cancer samples were positive (an overall clinical sensitivity of 55%) including 38% (3 of 8) of stomach, 60% (3 of 5) of large intestinal, 33% (1 of 3) of rectal, 33% (2 of 6) of small cell lung, 64% (9 of 14) of non-small cell lung, 33% (2 of 6) of breast, 100% (1 of 1) of ovarian, 100% (1 of 1) of pancreas, 33% (2 of 6) of prostate, 100% (1 of 1) of kidney and 60% (3 of 5) of oral cancer samples. The results are shown in FIG. 17”, and “[W]e then performed another similar experiment including samples from 10 healthy subjects and a further 62 patients with cancer of various types. The results were similar to the first experiment. For example using the results for nucleosome associated 5-methylcytosine and a cut-off of mean+2 standard deviations of the mean of the results for healthy subjects, negative results were obtained for all 10 healthy subjects and positive results were obtained for 95% (61 of 62) of cancer patients including 9 of 9 prostate cancer patients, 5 of 5 skin cancer patients, 8 of 8 esophagus cancer patients, 12 of 13 bladder cancer patients, 2 of 2 cervix cancer patients and 1 of 1 colon cancer patients, 4 of 4 breast cancer patients, 7 of 7 ovary cancer patients, 7 of 7 larynx cancer patients, 3 of 3 lung cancer patients and 3 of 3 renal cancer patients. The results are shown in FIG. 18. This result indicates that serum nucleotide levels and nucleosome associated nucleotides levels, including particularly 5-methylcytosine, are clinically sensitive biomarkers for cancer” (see paragraphs [0090] to [0092], [0096], [0103], [0217], and [0219], Figures 17, 18, 20, and 21 of US 2020/0347435 A1, which is US Publication of this instant case), the specification clearly indicates that nucleosome level isolated from blood plasma in certain human cancer patients such as stomach cancer patients, large intestinal cancer patients, lung cancer patients, pancreas cancer patients, oral cancer patients, prostate cancer patients, skin cancer patients, esophagus cancer patients, bladder cancer patients, cervix cancer patients, colon cancer patients, breast cancer patients, ovary cancer patients, larynx cancer patients, lung cancer patients and renal cancer patients are significantly higher than nucleosome level isolated from blood plasma in a healthy human and nucleosome structure profiles produced by binding cell free nucleosomes from blood plasma in certain human cancer patients or certain human non-cancer patients such as cardiomyopathy patients or systemic lupus erythematosus (lupus) patients or ulcerative colitis patients or chronic obstructive pulmonary disease (COPD) patients or Crohn’s disease patients or rheumatoid arthritis (RA) patients to a first binding agent which binds to cell free nucleosomes and a second binding agent which binds to a 5-methylcytosine or a 5-hydroxymethylcytosine DNA base are different from nucleosome structure profiles produced by binding cell free nucleosomes from blood plasma in a healthy human to the  first binding agent and the second binding agent. However, the scope of claim 7 is much broader than the scope of the teachings in the specification because claim 7 does not require to compare nucleosome level isolated from a blood plasma in certain human cancer patients with nucleosome level isolated from a blood plasma in a healthy human or compare nucleosome structure profiles produced by binding cell free nucleosomes from a blood plasma in certain human cancer patients or certain human non-cancer patients such as cardiomyopathy patients or systemic lupus erythematosus (lupus) patients or ulcerative colitis patients or chronic obstructive pulmonary disease (COPD) patients or Crohn’s disease patients or rheumatoid arthritis (RA) patients to a first binding agent which binds to cell free nucleosomes and a second binding agent which binds to a 5-methylcytosine or a 5-hydroxymethylcytosine DNA base with nucleosome structure profiles produced by binding cell free nucleosomes from a blood plasma in a healthy human to the first binding agent and the second binding agent.
First, since the specification and available arts show that cell-free nucleosomes with a 5-methylcytosine or 5- hydroxymethylcytosine DNA base isolated from blood plasma in healthy human bind to a first binding agent which binds to cell free nucleosomes and bind to a second binding agent which binds to a 5-methylcytosine or a 5- hydroxymethylcytosine DNA base (see paragraphs [0077], [0078], [0096] and [0103], and Figures 20 and 21 of  US 2020/0347435 A1, which is US Publication of this instant case and paragraphs [0076], [0077], [0095] and [0102], and Figures 20 and 21 of US 2014/0363812 A1), cell-free nucleosomes with a 5-methylcytosine or 5-hydroxymethylcytosine DNA base are existed in blood plasma in healthy human. Thus, 
detecting the presence of the cell-free nucleosomes with a 5-methylcytosine or 5-hydroxymethylcytosine DNA base that bind to the first binding agent and the second binding agent in a subject cannot used for determining whether a plasma sample is from a diseased subject or a healthy subject as recited in claims 7-10, 12, 13, 16, and 17. 
Second, since claim 7 does not require that a diseased subject and a healthy subject is human and the specification and available arts do not show that cell-free nucleosomes with a 5-methylcytosine or 5-hydroxymethylcytosine DNA base isolated from blood plasma in a subject such as a mouse can bind to a first binding agent which binds to cell free nucleosomes and bind to a second binding agent which binds to a 5-methylcytosine or a 5- hydroxymethylcytosine DNA base, if the diseased subject is an animal such as a mouse having a cancer, it is unpredictable whether a plasma sample is from a diseased subject such as a diseased mouse or a healthy subject such as a healthy mouse can be determined based on comparing the presence, degree or quantity of such binding to a control such as a healthy mouse. 
Third, although the specification clearly indicates that nucleosome level isolated from blood plasma in certain human cancer patients such as stomach cancer patients, large intestinal cancer patients, lung cancer patients, pancreas cancer patients, oral cancer patients, prostate cancer patients, skin cancer patients, esophagus cancer patients, bladder cancer patients, cervix cancer patients, colon cancer patients, breast cancer patients, ovary cancer patients, larynx cancer patients, lung cancer patients and renal cancer patients are significantly higher than nucleosome level isolated from blood plasma in a healthy human and nucleosome structure profiles produced by binding cell free nucleosomes from blood plasma in certain human cancer patients or certain human non-cancer patients such as cardiomyopathy patients or systemic lupus erythematosus (lupus) patients or ulcerative colitis patients or chronic obstructive pulmonary disease (COPD) patients or Crohn’s disease patients or rheumatoid arthritis (RA) patients to a first binding agent which binds to cell free nucleosomes and a second binding agent which binds to a 5-methylcytosine or a 5-hydroxymethylcytosine DNA base are different from nucleosome structure profiles produced by binding cell free nucleosomes from blood plasma in a healthy human to the  first binding agent and the second binding agent (see paragraphs [0090] to [0092], [0096], [0103], [0217], and [0219], Figures 17,18, 20, and 21 of US 2020/0347435 A1 and paragraphs [0089] to [0091], [0095], [0102], [0216], and [0218], Figures 17,18, 20, and 21 of US 2014/0363812 A1), since claim 7 does not require to compare nucleosome level isolated from blood plasma in a blood plasma sample with nucleosome level isolated from a blood plasma in a healthy human or compare nucleosome structure profiles produced by binding cell free nucleosomes from a blood plasma in certain human cancer patients or certain human non-cancer patients such as cardiomyopathy patients or systemic lupus erythematosus (lupus) patients or ulcerative colitis patients or chronic obstructive pulmonary disease (COPD) patients or Crohn’s disease patients or rheumatoid arthritis (RA) patients to a first binding agent which binds to cell free nucleosomes and a second binding agent which binds to a 5-methylcytosine or a 5-hydroxymethylcytosine DNA base with nucleosome structure profiles produced by binding cell free nucleosomes from a blood plasma in a healthy human to the first binding agent and the second binding agent, without the results of the comparison, it is unpredictable whether a plasma sample is from a diseased subject or a healthy subject can be determined based on comparing the presence, degree or quantity of such binding to a control. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a plasma sample is from diseased subject or from a healthy subject can be determined using the methods as recited in claims 7-10, 12, 13, 16, and 17.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	No claim is allowed. 
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 27, 2022